DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 08/18/2020 and 03/29/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
1. Fig. 7, reference 740 of the drawings is not in the specification. 
2. Fig. 7, reference 750 of the drawings is not in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
1. "The method of claim 1, wherein the subset of features of the trained ensemble classifier is independently selected during training for each of the plurality of component classifiers by the steps comprising:" in claim 2.
2. "The device of claim 17, wherein the subset of features for each of the plurality of component classifiers from the plurality of features is independently selected during training for each of the plurality of component classifiers by the steps comprising:" in claim 18.
3. "The computer-implemented method of claim 19, wherein the subset of features is independently selected from the plurality of features for each of the plurality of component classifiers by the steps comprising:" in claim 20.
4. "The computer-implemented method of claim 19, wherein the subset of features is independently selected from the plurality of features for each of the plurality of component classifiers by the steps comprising:" in claim 22.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the user" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0322961 A1) (hereinafter Kim) in view of Schaffer et al. ("Predicting with Confidence: Classifiers that Know What They Don’t Know", Procedia Computer Science 114 (2017) 200–207) (herein after Schaffer).  
Regarding claim 1: Kim discloses a method for detecting cognitive decline in a subject comprising:
obtaining subject baseline speech data corresponding to a plurality of audio recordings of speech of the subject in response to a first set of instructions provided to the subject; Kim discloses collecting baseline voice audio data responses corresponding to one or more (a plurality of) recordings based on questions and queries rendered by the device to the user (Kim ¶0044, 0142 and 0164).
obtaining subject trial speech data corresponding to a further audio recording of speech of the subject in response to a second set of instructions provided to the subject; Kim discloses collecting test (trial) voice audio data responses corresponding to one or more (a plurality of) recordings based a requested medical assessment which includes questions and queries rendered by the device to the user (Kim ¶0043-0044, 0142, 0164).
extracting a plurality of features from the subject baseline speech data and the subject trial speech data; Kim discloses the extraction of one or more (a plurality of) features from the baseline or test (trial) speech data via the voice and detection modules (Kim ¶0044, 0151).
generating subject test data by normalizing the subject trial speech data using the subject baseline speech data; Kim discloses normalizing, based on the user’s demographics, the compared results of the baseline and test (trial) voice data to created normalization data for training processes (Kim ¶0044).
wherein the plurality of component classifiers is trained using training baseline speech data corresponding to prior audio recordings of speech of a group of normal and cognitive decline patients in response to the first set of instructions, and training trial speech data corresponds to prior audio recordings of speech of the group normal and cognitive decline patients in response to the second set of instructions. Kim discloses utilizing the query and detection modules to question, query and medically assess a given user, whether healthy or with a medical condition, to separately collect both baseline and test (trial) voice data recordings, extract acoustic/language features and determine the medical condition classifier in order to train a machine learning model (Kim ¶0142, 0149 and 0151).
Kim does not explicitly disclose: analyzing the subject test data using a trained ensemble classifier, the trained ensemble classifier comprising:  a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers is configured to generate a component output identifying the subject test data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features, and
the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the subject test data as corresponding to the nom1al patient or the cognitive decline patient based on the component outputs; 
However, in an analogous art, Schaffer discloses: analyzing the subject test data using a trained ensemble classifier, the trained ensemble classifier comprising: a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers is configured to generate a component output identifying the subject test data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features; Schaffer discloses “From these samples a substantial number of features have been extracted, some from the acoustic signal (mainly pause statistics and pitch variance indicating emotional affect), and some from the speech transcript (vocabulary richness, syntactic complexity, idea density, LIWC8, etc.). In all we have 232 features. In addition, we know certain demographics: age, sex, race and years of education, as well as the subject’s score on the mini-mental state exam (MMSE). Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)”.  Schaffer further discloses “using full 10-fold cross validation, we located 12 alternative classifiers, each of which employed a slightly different combination of only 10 basic features. The classifiers and features are listed in Tables 1 and 2. Notice, for instance, that all classifiers used the MMSE <mini-mental state exam> score” (Schaffer Section 3).
the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the subject test data as corresponding to the normal patient or the cognitive decline patient based on the component outputs; Schaffer discloses “Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)” (Schaffer Section 3).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Schaffer to that of Kim, because this improve the accuracy of the results and help better define the regions of unreliability when assessing the features by utilizing an ensemble classifier to detect the presence of Alzheimer’s disease. (Schaffer Section 1).

Regarding Claim 2: Kim in view of Schaffer further discloses the method of claim 1, wherein the subset of features of the trained ensemble classifier is independently selected during training for each of the plurality of component classifiers by the steps comprising: ranking the plurality of features for a subsample of the training trial speech data based on a predetermined criteria, the subsample consisting of a first number of samples of the training trial speech data corresponding to normal patients and a second number of samples of the training trial speech data corresponding to cognitive decline patients, and selecting the subset of features from the plurality of features based on a predetermined ranking threshold. (View Schaffer Sections 2 and 3, Tables 1 and 2).

Regarding Claim 3: Kim in view of Schaffer further discloses the method of claim 2, wherein the second number of samples is at least 80% of the first number of samples. (View Schaffer Section 3).

Regarding Claim 5: Kim in view of Schaffer further discloses the method of claim 2, wherein the predetermined criteria is feature importance. (View Schaffer Sections 2 & 3).

Regarding Claim 6: Kim in view of Schaffer further discloses the method of claim 1, wherein the plurality of component classifiers is trained using a training data set generated by normalizing training trial speech data using training baseline speech data. (View Schaffer Sections 2 and 3 and Kim ¶0044).

Regarding Claim 8: Kim in view of Schaffer further discloses the method of claim 1, wherein each of the plurality of component classifiers comprises a plurality of weighted feature coefficients trained using the training baseline speech data and the training trial speech data. (View Schaffer Sections 3).

Regarding Claim 9: Kim in view of Schaffer further discloses the method of claim 1, wherein each of the plurality of component classifiers is a machine-learning classifier. (View Schaffer Sections 1 and 3 and Kim ¶0151).

Regarding Claim 10: Kim in view of Schaffer further discloses the method of claim 9, wherein each of the plurality of component classifiers is a support vector machine (SVM). (View Schaffer Sections 1 and 3 and Kim ¶0151).

Regarding Claim 11: Kim in view of Schaffer further discloses the method of claim 1, further comprising: displaying an output indicating the subject likely suffers from cognitive decline when the ensemble output identifies the subject test data as corresponding to the cognitive decline patient, and an output indicating the subject is not likely to suffer from cognitive decline when the ensemble output identifies the subject test data as corresponding to the normal patient. (View Schaffer Sections 3 and Table 2; and Kim ¶0043, 0166 and 0167).

Regarding Claim 12: Kim in view of Schaffer further discloses the method of claim 1, further comprising: generating an output indicating the subject has a decline in verbal episodic memory based on the ensemble output when the ensemble output identifies the subject test data as corresponding to the cognitive decline patient. (View Kim ¶0043, 0049 and 0167).

Regarding Claim 13: Kim in view of Schaffer further discloses the method of claim 12, wherein the first set of instructions correspond to a word list recall test, and the second set of instructions correspond to a time-delayed word list recall test. (View Kim ¶0049 and 0164).

Regarding Claim 15 and 16: Kim in view of Schaffer further discloses the method of claim 1, further comprising administering a pharmaceutically active agent for preventing or ameliorating progression of dementia when the ensemble output identifies the subject test data as corresponding to the cognitive decline patient, and, for preventing or reducing aggregation of beta-amyloid protein or tau protein in a brain of the subject when the ensemble output identifies the subject test data as corresponding to the cognitive decline patient. (View Kim ¶0165).

Regarding claim 17:  Kim discloses a device (¶0041) for detecting cognitive decline in a subject, comprising: an audio output arrangement configured to generate an audio output; Kim discloses a device, via a voice module, that audibly, through a speaker or headphone, renders questions and queries or provides assessments or voice audio data to the user (Kim ¶0042).
an audio input arrangement configured to receive audio signals and to generate data corresponding to recordings of the audio signals; Kim discloses a device, via a voice module, that is configured to receive and/or record voice audio data (Kim ¶0042).
a display; Kim discloses a device, via the interface module, that questions or queries a user visually with written text on a hardware display (Kim ¶0042).
a processor and a non-transitory computer readable storage medium including a set of instructions executable by the processor, the set of instructions operable to: Kim discloses a device, via the voice module, comprises executable program code stored on a non-transitory computer readable storage medium for execution on a processor (Kim ¶0051).  
direct the audio output arrangement to audibly provide a first set of instructions to a subject a plurality of times; Kim discloses a device, via a voice module, that audibly, through a speaker or headphone, renders questions and queries multiple times or provides assessments or voice audio data to the user (Kim ¶0042 and 0043).
receive, from the audio input arrangement, subject baseline speech data corresponding to a plurality of audio recordings of speech of the subject in response to the first set of instructions; Kim discloses a device, via a voice module, that is configured to receive and/or record baseline voice audio data corresponding to multiple recordings (Kim ¶0042-0044).
direct the audio output arrangement to audibly provide a second set of instructions to the subject; Kim discloses a device, via a voice module, that audibly, through a speaker or headphone, renders questions and queries multiple times or for a new time to compare answers against baseline answers (Kim ¶0042-0044)
receive, from the audio input arrangement, subject trial speech data corresponding to a further audio recording of speech of the subject in response to a second set of instructions; Kim discloses a device, via a voice module, that is configured to receive and/or record baseline voice audio data corresponding to multiple recordings (Kim ¶0042-0044).
extract a plurality of features from the subject baseline speech data and the subject trial speech data; Kim discloses the extraction of one or more (a plurality of) features from the baseline or test (trial) speech data via the voice and detection modules (Kim ¶0044, 0151).
generate subject test data by normalizing the subject trial speech data using the subject baseline speech data; Kim discloses normalizing, based on the user’s demographics, the compared results of the baseline and test (trial) voice data to created normalization data for training processes (Kim ¶0044).
direct the display to provide a visual representation of the output to the user; and a memory configured to store the trained ensemble classifier; Kim discloses a device configured to visually display and store the output of the assessment results to the user or medical professional (Kim ¶0043 0166-0167, 0180 and 0183)
wherein the plurality of component classifiers is trained using training baseline speech data corresponding to prior audio recordings of speech of a group of normal and cognitive decline patients in response to the first set of instructions, and training trial speech data corresponds to prior audio recordings of speech of the group normal and cognitive decline patients in response to the second set of instructions. Kim discloses utilizing the query and detection modules to question, query and medically assess a given user, whether healthy or with a medical condition, to separately collect both baseline and test (trial) voice data recordings, extract acoustic/language features and determine the medical condition classifier in order to train a machine learning model (Kim ¶0142, 0149 and 0151).
wherein the plurality of component classifiers is trained using training baseline speech data corresponding to prior audio recordings of speech of a group of normal and cognitive decline patients in response to the first set of instructions, and training trial speech data corresponds to prior audio recordings of speech of the group normal and cognitive decline patients in response to the second set of instructions; Kim discloses utilizing the query and detection modules to question, query and medically assess a given user, whether healthy or with a medical condition, to separately collect both baseline and test (trial) voice data recordings, extract acoustic/language features and determine the medical condition classifier in order to train a machine learning model (Kim ¶0142, 0149 and 0151).

Kim does not explicitly disclose: analyze the subject test data using a trained ensemble classifier to generate and output indicating whether the subject likely suffers from cognitive decline, and the trained ensemble classifier comprising: a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers configured to generate a component output identifying the subject test data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features, and
the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the subject test data as corresponding to the normal patient or the cognitive decline patient based on the component outputs,

However, in an analogous art, Schaffer discloses: analyze the subject test data using a trained ensemble classifier to generate and output indicating     whether the subject likely suffers from cognitive decline; Schaffer discloses “we illustrate these algorithms applied to a GRNN oracle ensemble classifier that combines predictions from several support vector machines (SVM). The specific SVM classifiers and their attendant feature sets were discovered using a genetic algorithm (GA) that addressed the feature subset selection task. Thus, the feature set finally used as a very small subset of the original many features measured. The features were derived automatically from samples of person’s speech and the classification task was to detect the presence of Alzheimer’s disease” (Schaffer Section 1)
the trained ensemble classifier comprising: a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers configured to generate a component output identifying the subject test data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features; Schaffer discloses “From these samples a substantial number of features have been extracted, some from the acoustic signal (mainly pause statistics and pitch variance indicating emotional affect), and some from the speech transcript (vocabulary richness, syntactic
complexity, idea density, LIWC8, etc.). In all we have 232 features. In addition, we know certain demographics: age, sex, race and years of education, as well as the subject’s score on the mini-mental state exam (MMSE). Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)”.  Schaffer further discloses “using full 10-fold cross validation, we located 12 alternative classifiers, each of which employed a slightly different combination of only 10 basic features. The classifiers and features are listed in Tables 1 and 2. Notice, for instance, that all classifiers used the MMSE <mini-mental state exam> score” (Schaffer Section 3).
the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the subject test data as corresponding to the normal patient or the cognitive decline patient based on the component outputs; Schaffer discloses “Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)” (Schaffer Section 3).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Schaffer to that of Kim, because this improve the accuracy of the results and help better define the regions of unreliability when assessing the features by utilizing an ensemble classifier to detect the presence of Alzheimer’s disease. (Schaffer Section 1).

Regarding Claim 18: Kim in view of Schaffer further discloses the device of claim 17, wherein the subset of features for each of the plurality of component classifiers from the plurality of features is independently selected during training for each of the plurality of component classifiers by the steps comprising: ranking the plurality of features for a subsample of the training trial speech data based on a predetermined criteria, the subsample consisting of a first number of samples of the training trial speech data corresponding to normal patients and a second number of samples of training trial speech data corresponding to cognitive decline patients, and selecting the subset of features from the plurality of features based on a predetermined ranking threshold.  (View Kim ¶0041 and 0098; and Schaffer Sections 2 and 3, Tables 1 and 2).

Regarding claim 19:  Kim discloses a computer-implemented method for training a classification system, the classification system configured to detect cognitive decline in a subject based on a speech sample of the subject, the method comprising: obtaining training baseline speech data and training trial speech data from a group of normal and cognitive decline patients, the training baseline speech data corresponding to audio 30 recordings of speech of the group of normal and cognitive decline patients in response to a first set of instructions and the training trial speech data corresponding to audio recordings of speech of the group of normal and cognitive decline patients in response to a second set of instructions; Kim discloses collecting baseline and test (trial) voice audio data responses corresponding to one or more (a plurality of) recordings based on requested medical assessment questions and queries rendered by the device to the user (Kim ¶0043-0044, 0142 and 0164).
extracting a plurality of features from (i) the training baseline speech data, and (ii) the training trial speech data; Kim discloses the extraction of one or more (a plurality of) features from the baseline and test (trial) speech data via the voice and detection modules (Kim ¶0044, 0151).
generating a training data set by normalizing the training trial speech data using the training baseline speech data; Kim discloses normalizing, based on the user’s demographics, the compared results of the baseline and test (trial) voice data to created normalization data for training processes (Kim ¶0044).
Kim does not explicitly disclose: generating an ensemble classifier comprising a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers is configured to generate a component output identifying a sample data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features; the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the sample data as corresponding to the normal patient or the cognitive decline patient based on the component outputs; training the ensemble classifier using the training data set.
However, in an analogous art, Schaffer discloses: generating an ensemble classifier comprising a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers is configured to generate a component output identifying a sample data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features; Schaffer discloses “From these samples a substantial number of features have been extracted, some from the acoustic signal (mainly pause statistics and pitch variance indicating emotional affect), and some from the speech transcript (vocabulary richness, syntactic complexity, idea density, LIWC8, etc.). In all we have 232 features. In addition, we know certain demographics: age, sex, race and years of education, as well as the subject’s score on the mini-mental state exam (MMSE). Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)”.  Schaffer further discloses “using full 10-fold cross validation, we located 12 alternative classifiers, each of which employed a slightly different combination of only 10 basic features. The classifiers and features are listed in Tables 1 and 2. Notice, for instance, that all classifiers used the MMSE <mini-mental state exam> score” (Schaffer Section 3). 
the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the sample data as corresponding to the normal patient or the cognitive decline patient based on the component outputs; Schaffer discloses “Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)” (Schaffer Section 3).
training the ensemble classifier using the training data set. Schaffer discloses “From these samples a substantial number of features have been extracted, some from the acoustic signal (mainly pause statistics and pitch variance indicating emotional affect), and some from the speech transcript (vocabulary richness, syntactic complexity, idea density, LIWC8, etc.). In all we have 232 features. In addition, we know certain demographics: age, sex, race and years of education, as well as the subject’s score on the mini-mental state exam (MMSE). Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)” (Schaffer Section 3).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Schaffer to that of Kim, because this improve the accuracy of the results and help better define the regions of unreliability when assessing the features by utilizing an ensemble classifier to detect the presence of Alzheimer’s disease. (Schaffer Section 1).

Regarding Claim 20: Kim in view of Schaffer further discloses the computer-implemented method of claim 19, wherein the subset of features is independently selected from the plurality of features for each of the plurality of component classifiers by the steps comprising: ranking the plurality of features for a subsample of the training trial speech data based on a predetermined criteria, the subsample consisting of a first number of samples of the training trial speech data corresponding to normal patients and a second number of samples of training trial speech data corresponding to cognitive decline patients, and selecting the subset of features from the plurality of features based on a predetermined ranking threshold.  (View Kim ¶0041 and 0098; and Schaffer Sections 2 and 3, Tables 1 and 2).

Regarding claim 21:  Kim discloses a system for training a classification system (Kim ¶0088), the classification system configured to detect cognitive decline in a subject based on a speech sample of the subject, the system comprising: a database configured to store training baseline speech data and training trial speech data from a group of normal and cognitive decline patients, the training baseline speech data corresponding to audio recordings of speech of the group of normal and cognitive decline patients in response to a first set of instructions and the training trial speech data corresponding to audio recordings of speech of the group of normal and cognitive decline patients in response to a second set of instructions; Kim discloses collecting baseline and test (trial) voice audio data responses corresponding to one or more (a plurality of) recordings based on requested medical assessment questions and queries rendered by the device to the user into a database (Kim ¶0043-0044, 0083, 0142 and 0164).
a computing device operably connected to communicate with the database, the computing device comprising a processor and a non-transitory computer readable storage medium including a set of instructions executable by the processor, the set of instructions operable to: Kim discloses a computing device that accesses training corpus data and comprises executable program code stored on a non-transitory computer readable storage medium for execution on a processor (Kim ¶0051 and 0138).
retrieve the training baseline speech data and the training trial speech data from the database; Kim discloses collecting training baseline and test (trial) voice audio data from the database (Kim ¶0105, 0147 and 0150).
extract a plurality of features from (i) the training baseline speech data, and (ii) the training trial speech data; Kim discloses the extraction of one or more (a plurality of) features from the training baseline and test (trial) speech data via the voice and detection modules (Kim ¶0107-0110).
generate a training data set by normalizing the training trial speech data using the training baseline speech data; Kim discloses normalizing, based on the user’s demographics, the compared results of the baseline and test (trial) voice data to created normalization data for training processes (Kim ¶0044).
a memory configured to store the trained ensemble classifier; Kim discloses a device configured to visually display and store the output of the assessment results to the user or medical professional (Kim ¶0043 0166-0167, 0180 and 0183)

Kim does not explicitly disclose: generate an ensemble classifier comprising a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers is configured to generate a component output identifying a sample data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features, the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the sample data as corresponding to the normal patient or the cognitive decline patient based on the component outputs; train the ensemble classifier using the training data set.

However, in an analogous art, Schaffer discloses: generate an ensemble classifier comprising a plurality of component classifiers and an ensemble module, wherein each of the plurality of component classifiers is configured to generate a component output identifying a sample data as corresponding to a normal patient or a cognitive decline patient, each component classifier configured to analyze a subset of features selected from the plurality of features; Schaffer discloses “From these samples a substantial number of features have been extracted, some from the acoustic signal (mainly pause statistics and pitch variance indicating emotional affect), and some from the speech transcript (vocabulary richness, syntactic complexity, idea density, LIWC8, etc.). In all we have 232 features. In addition, we know certain demographics: age, sex, race and years of education, as well as the subject’s score on the mini-mental state exam (MMSE). Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)”.  Schaffer further discloses “using full 10-fold cross validation, we located 12 alternative classifiers, each of which employed a slightly different combination of only 10 basic features. The classifiers and features are listed in Tables 1 and 2. Notice, for instance, that all classifiers used the MMSE <mini-mental state exam> score” (Schaffer Section 3).
the ensemble module is configured to receive the component outputs from the component classifiers and generate an ensemble output identifying the sample data as corresponding to the normal patient or the cognitive decline patient based on the component outputs; Schaffer discloses “Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)” (Schaffer Section 3).
train the ensemble classifier using the training data set. Schaffer discloses “From these samples a substantial number of features have been extracted, some from the acoustic signal (mainly pause statistics and pitch variance indicating emotional affect), and some from the speech transcript (vocabulary richness, syntactic complexity, idea density, LIWC8, etc.). In all we have 232 features. In addition, we know certain demographics: age, sex, race and years of education, as well as the subject’s score on the mini-mental state exam (MMSE). Using a genetic algorithm (GA) specially designed for feature subset selection that automatically determines the subset size as well as the features in the set, we combined that with a support vector machine (SVM) learning classifier in integral cross-validation fashion, to discover several feature sets that seemed to distinguish quite well the AD from the NL. Since these several alternative classifiers produced slightly different patterns of errors, we combined them with an ensemble method (GRNN oracle), and achieved quite strong results (≈95% accuracy upon cross validation)” (Schaffer Section 3).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Schaffer to that of Kim, because this improve the accuracy of the results and help better define the regions of unreliability when assessing the features by utilizing an ensemble classifier to detect the presence of Alzheimer’s disease. (Schaffer Section 1).

Regarding Claim 22: Kim in view of Schaffer further discloses the system for training the classification system of claim 21, wherein the set of instructions is further operable to independently select the subset of features for each of the plurality of component classifiers from the plurality of features by the steps comprising: ranking the plurality of features for a subsample of the training trial speech data based on a predetermined criteria, the subsample consisting of a first number of samples of the training trial speech data corresponding to normal patients and a second number of samples of training trial speech data corresponding to cognitive decline patients, and selecting the subset of features from the plurality of features based on a predetermined ranking threshold.  (View Kim ¶0041 and 0098; and Schaffer Sections 2 and 3, Tables 1 and 2).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20180322961A1) in view of Schaffer et al. ("Predicting with Confidence: Classifiers that Know What They Don’t Know", Procedia Computer Science 114 (2017) 200–207) and further in view of Roark et al. ("Spoken Language Derived Measures For Detecting Mild Cognitive Impairment", September 2011, IEEE Transactions On Audio, Speech, And Language Processing, Vol. 19, No. 7, 2081-2090).  

Regarding Claim 4: Kim in view of Schaffer discloses the method of claim 3. However, Kim in view of Schaffer, fails to explicitly disclose the claimed, wherein a ratio of the first number of samples to the second number of samples is 1:1; 
However, in an analogous art, Roark discloses: wherein a ratio of the first number of samples to the second number of samples is 1:1; Roark discloses collecting 74 total audio recordings during neuropsychological examinations in which 37 were assigned a Clinical Dementia Rating (CDR) of 0 (healthy) while 37 others assigned a CDR of 0.5 (Mild Cognitive Impairment) (Roark section II, subsection A, ¶3 and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Roark to that of Kim in view of Schaffer because this would provide a more balanced sample set of patient types and incorporating the multiple, complementary measures would aid the automatic detection of MCI (Roark section II, subsection A, ¶3, Table I and Abstract).

Regarding Claim 7: Kim in view of Schaffer discloses the method of claim 1. However, Kim in view of Schaffer, fails to explicitly disclose the claimed, wherein the method detects Mild Cognitive Impairment (MCI) in the subject, and the group of normal and cognitive decline patients consists of normal and MCI patients;
However, in an analogous art, Roark discloses: wherein the method detects Mild Cognitive Impairment (MCI) in the subject, and the group of normal and cognitive decline patients consists of normal and MCI patients; Roark discloses collecting 74 total audio recordings during neuropsychological examinations in which 37 were assigned a Clinical Dementia Rating (CDR) of 0 (healthy) while 37 others assigned a CDR of 0.5 (Mild Cognitive Impairment) (Roark section II, subsection A, ¶3 and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Roark to that of Kim in view of Schaffer because this would provide a more balanced sample set that includes patients with MCI, as well as healthy patients. Roark incorporates multiple, complementary measures would aid the automatic detection of MCI (Roark section II, subsection A, ¶3, Table I and Abstract).

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0322961 A1) in view of Schaffer et al. ("Predicting with Confidence: Classifiers that Know What They Don’t Know", Procedia Computer Science 114 (2017) 200–207) and further in view of Vaughan (US 2019/0043610 Al).  
Regarding Claim 14: Kim in view of Schaffer discloses the method of claim 1. However, Kim in view of Schaffer, fails to explicitly disclose the claimed, administering a treatment for improving cognitive capacity or for ameliorating deterioration of cognitive capacity when the ensemble output identifies the subject test data as corresponding to the cognitive decline patient;
However, in an analogous art, Vaughan discloses: administering a treatment for improving cognitive capacity or for ameliorating deterioration of cognitive capacity when the ensemble output identifies the subject test data as corresponding to the cognitive decline patient; Vaughan discloses providing diagnosis and treatment by way of performing digital therapeutics comprised of instructions, feedback, activities, interactions or inventions provided to the subject or caregiver (medical professional) via the system software or additional devices for subjects with cognitive and behavioral conditions, such as developmental delays (Vaughan ¶0078-0079, 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Vaughan to that of Kim in view of Schaffer to digitally provide therapeutic opportunities to diagnose and treat subjects with behavioral, neurological or mental health disorders. Incorporation of these teachings would improve the accuracy and efficiency of diagnosis and treatment and would reduce the required time and resources for administering a method for identifying and treating cognitive conditions and improve the accuracy and consistency of the identification outcomes of patients, (Vaughan ¶0005 and 0078, 0086).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Rosenbek (US 2015/0265205 Al) discloses the recording of speech samples from subjects, grouping of speech samples according to disease state (normal/healthy versus Alzheimer’s or Parkinson’s, etc.), characterizing and baselining the acoustic measurements (features) the comparing the outputs of the classifiers to previously baselined acoustic measures to determine health state of the subject, and providing a treatment program to help improve state.
Knoth (US 2018/0214061 Al) discloses the collection of speech patterns from patients with and without cognitive disorders, computation of speech features based on acoustic analyses, linguistics and machine learning from the speech patterns, scoring of mental health assessment, evaluation of mental health assessment and diagnosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658 

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658